Citation Nr: 0829650	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on March 12, 2008, is warranted.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1969 
to January 1973.

When the veteran's claim was before the Board of Veterans' 
Appeals (Board) in April 2007, it was determined that the 
requisite new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  The reopened 
claim was then remanded to the Department of Veterans Affairs 
(VA), Atlanta, Georgia, Regional Office (RO) for additional 
development and de novo review.  Following the completion of 
the requested development, a supplemental statement of the 
case was issued in September 2007, and the case was returned 
to the Board.  The Board issued a decision in March 2008.


FINDINGS OF FACT

1.  On March 12, 2008, the Board issued a decision denying 
service connection for PTSD.

2.  Evidence pertinent to the claim for PTSD decided in the 
March 12, 2008, Board decision was received by VA prior to 
issuance of that decision, but was not associated with the 
claims file until after the decision was issued.

3.  Post-traumatic stress disorder has not been shown by 
competent evidence to be related to service. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
March 12, 2008, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2007).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

On March 12, 2008, the Board issued a decision denying 
service connection for PTSD.

In March 2008, prior to the date the Board issued its 
decision, the veteran submitted evidence in support of his 
claim for PTSD to VA.  This evidence was not associated with 
the veteran's claims folder at the time of the March 12, 
2008, decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's March 2008 
decision was not based on consideration of all the available 
evidence.  In order to assure due process, the Board has 
decided to vacate the March 2008 decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b).  The merits of the issue set forth above 
will be considered de novo.


II.  PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he has developed post-traumatic stress disorder based 
upon traumatic experiences while serving on the USS Kitty 
Hawk and the USS Ranger.  Specifically, the veteran's 
principal alleged stressor involves having witnessed either 
one or two incidents of a plane crashing into the ship on 
which he was stationed off the coast of Vietnam.  The 
veteran's second stressor involves having witnessed numerous 
"man overboards" during his time aboard ship.  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. 
App. 433, 435 (1998).  If the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'." Cohen, 10 Vet. App. at 142.  

In the instant case, although the record contains a diagnosis 
of post-traumatic stress disorder, the overwhelming scope of 
the evidence demonstrates that the veteran does not, in fact, 
have post-traumatic stress disorder that can be attributed to 
an in-service stressor that has been "corroborated by 
credible supporting evidence."  

With respect to the question of whether there is a current 
diagnosis of the claimed disorder, VA outpatient treatment 
records dated in November 2000 and May 2001, show a diagnosis 
of post-traumatic stress disorder, without specifically 
attributing the diagnosis to a particular stressor.  On the 
other hand, a May 2005, "Interim Report" prepared by 
P.R.M., a mental health clinician, showed the diagnosis of 
post-traumatic stress disorder that was specifically 
attributed to the stressor of the plane crash that the 
veteran reportedly observed while aboard a ship during his 
tour of duty in the U.S. Navy.  Further, the veteran was 
afforded a VA psychiatric examination in May 2007 that 
resulted in varied diagnoses that included post-traumatic 
stress disorder.  Clearly, the veteran has a current medical 
diagnosis of post-traumatic stress disorder in satisfaction 
of the first element for service connection for the disorder.  

With respect to the question of whether there is credible 
supporting evidence that the claimed in-service stressor 
occurred, it is preliminarily noted that the veteran does not 
possess the recognized military citations or other supportive 
evidence that he was engaged in combat.  Consequently, his 
lay testimony regarding claimed stressors cannot be accepted 
as conclusive as to their actual occurrence.  

It is noted that the veteran's principal alleged stressor 
involves having witnessed either one or two incidents of a 
plane crashing into the ship on which he was stationed off 
the coast of Vietnam; however, that alleged stressor has not 
been "corroborated by credible supporting evidence."  
Specifically, the veteran had active military service from 
April 1969 to January 1973.  A citation from a navy 
commanding officer indicates that the veteran served aboard 
the USS Ranger from November 19, 1970 to May 18, 1971.  A 
search of a records archive showed no documented crashes of 
planes into either the USS Kitty Hawk or the USS Ranger 
during the entire period when the veteran served on active 
duty.

On the other hand, the veteran's second claimed stressor 
involves having witnessed numerous "man overboards" during 
his time aboard ship.  A search of a records archive 
demonstrated one episode pertinent to the veteran's alleged 
stressor/s of having witnessed a "man overboard."  
Specifically, there is an account of an event listed as an 
accident "aboard" the USS Ranger on March 5, 1971, when the 
veteran was presumably serving on that vessel.

The account states that, "[w]hile on Yankee Station, a member 
of the carrier's flight deck force was blown over the side 
during launching operations. The USS Towers, providing plane-
guard service for the USS Ranger, quickly sped to the scene, 
rescued the sailor, and returned him to his ship."  Providing 
the veteran with the benefit of the doubt in this 
deliberation, the Board believes that the March 5, 1971 "man 
overboard" incident must be regarded as the veteran's one 
verified stressor.  The preponderance of the evidence, 
however, is against the finding that there are any other 
alleged stressors that have been "corroborated by credible 
supporting evidence."  

Consequently, if the veteran is to be successful in his 
claim, the evidence must at least be in equipoise as to the 
question of whether the veteran's corroborated stressor of 
having witnessed a "man overboard" is sufficient to have 
resulted in his current diagnosis of post-traumatic stress 
disorder.  This is a medical question that must be answered 
by qualified medical personnel.  See Cohen, 10 Vet. App. at 
128.

At the time the veteran's claim was before the Board in April 
2007, there was no medical evidence of record that attributed 
the veteran's post-traumatic stress disorder to the singular 
confirmed stressor.  The claim was remanded for the purpose 
of obtaining a medical opinion of whether there is a causal 
nexus between current symptomatology and the verified in-
service stressor.  

In response to the Board's remand, the veteran was afforded a 
VA psychiatric examination in May 2007 that resulted in 
varied diagnoses that included post-traumatic stress 
disorder.  This examination was based upon a review of the 
veteran's claims folder, an extensive historical interview 
with the veteran, and a thorough psychiatric examination.  
Further, the report of the examination included reasons and 
bases for the conclusions reached.  Following examination, 
the VA examiner concluded that the veteran's "current post-
traumatic stress disorder symptoms were less likely as not 
caused by or a result of his alleged in service stressor."  
In explanation, the examiner noted that the veteran's post-
military stressors are homelessness and trouble with the law.  

The recently submitted evidence includes lay statements from 
the veteran's mother and a cousin who both recalled that the 
veteran told them of his in-service experiences and that he 
continues to suffer the effects of those events.  

Although the claims file contains the diagnosis of post-
traumatic stress disorder, and a specific in-service stressor 
has been corroborated by credible supporting evidence, there 
is no medical evidence of a causal nexus between the 
veteran's post-traumatic stress disorder and the corroborated 
in-service stressor.  It is significant in this regard to 
reemphasize that when the private mental health clinician, 
P.R.M., made the diagnosis of post-traumatic stress disorder 
in May 2005, he attributed it specifically to the unverified 
"plane crash" stressor.  The verified "man overboard" 
stressor had also been reported by the veteran and presumably 
considered by P.R.M.; yet it was not listed as a causal 
stressor of the veteran's post-traumatic stress disorder.  

While the Board is sympathetic to the veteran's assertions 
that he currently has post-traumatic stress disorder that he 
attributes to his experiences in service, he is not qualified 
to render a medical opinion and his statements cannot serve 
as competent medical evidence of a current diagnosis or 
etiology of that disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence presently demonstrating post-traumatic stress 
disorder that can be attributed to an in-service stressor 
that has been corroborated by credible supporting evidence, 
the preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The current claim is on appeal from a May 2003 decision of 
the RO which was confirmed in the April 2007 Board decision.  
In those decisions, it was found that new and material 
evidence had been presented to reopen a previously denied 
claim of entitlement to service connection for post-traumatic 
stress disorder.  The case was remanded for de novo review of 
the underlying claim of entitlement to service connection for 
post-traumatic stress disorder.  Prior to the May 2003 
decision, the RO had provided the appellant notice regarding 
the threshold claim to reopen and the elements of a 
successful claim of service connection by letter dated in May 
2002.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran a pertinent 
examination in May 2007.  The veteran has indicated in June 
2007 and October 2007 that there was no additional 
information or evidence to submit.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision at this time.



ORDER

The Board's decision of March 12, 2008, is hereby vacated.

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


